Exhibit 10.4

April 6, 2017

ASCRIBE II INVESTMENTS LLC

ASCRIBE III INVESTMENTS LLC

ECF VALUE FUND, LP

ECF VALUE FUND II, LP

ECF VALUE FUND INTERNATIONAL MASTER, LP

 

  Re: Sixth Amendment (Increase Amendment) to Term Loan Credit Agreement

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of February 3, 2014 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”) by and among Wells Fargo Bank, National
Association, as agent (“Agent”) for the Lenders (as defined in the Credit
Agreement) (the “Lenders”), and Nuverra Environmental Solutions, Inc., a
Delaware corporation (“Borrower”).

Reference is also made to the Sixth Amendment (Increase Amount) to Term Loan
Credit Agreement (the “Sixth Amendment”), dated as of the date hereof, by and
among Wilmington Savings Fund Society, FSB, as Administrative Agent, Wells Fargo
Bank, National Association, as Collateral Agent, Borrower, certain affiliates of
Borrower as guarantors, and the addressees of this letter as lenders (the “Term
Lenders”). Unless otherwise defined herein, capitalized terms used herein shall
have the meanings ascribed to such terms in the Sixth Amendment or the Existing
Credit Agreement (as defined in the Sixth Amendment).

Agent and Lenders hereby agree not to exercise any remedies with respect to the
cash proceeds of the April 6, 2017 Additional Term Loans that are deposited in
the Master Account (the “Additional Term Loan Proceeds”), including but not
limited to exercising rights of setoff or exerting control over such Additional
Term Loan Proceeds pursuant any Control Agreement unless (i) the administrative
agent for the Additional Term Loan Debt (the “Term Loan Agent”) consents to such
exercise of remedies or (ii) such Additional Term Loan Proceeds are turned over
to Term Loan Agent for application to the Obligations under the Existing Credit
Agreement in accordance with the paragraph below.

In the event that Agent and/or Lenders foreclose on or otherwise obtain direct
control over the Additional Term Loan Proceeds, such Additional Term Loan
Proceeds shall be deemed to be held in trust by the Agent, Lenders or other
custodian of such funds (as applicable) for the benefit solely of the Term
Lenders that funded the April 6, 2017 Additional Term Loans (the “Additional
Term Loan Debt”), and such Additional Term Loan Proceeds shall be turned over to
Term Loan Agent on demand and in the form received for distribution by Term Loan
Agent to the Term Lenders that funded the Additional Term Loan Debt. For the
avoidance of doubt, as between the Term Lenders



--------------------------------------------------------------------------------

that funded the Additional Term Loan Debt and the Agent, this letter agreement
shall constitute a subordination agreement among lenders for purposes of
applying 11 U.S.C. § 510(a).

[signature page follows]

 

-2-



--------------------------------------------------------------------------------

Sincerely, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent By:  

/s/ Zachary S. Buchanan

Name:   Zachary S. Buchanan Title:   Authorized Signatory

 

Acknowledged and Accepted this 6th day of April, 2017 NUVERRA ENVIRONMENTAL
SOLUTIONS, INC. By:  

/s/ Joseph M. Crabb

Name:   Joseph M. Crabb Title:   Executive Vice President

 

-3-